Title: From George Washington to Abner Nash, 4 April 1781
From: Washington, George
To: Nash, Abner


                        
                            Sir
                            Head Quarters New Windsor 4th April 1781.
                        
                        I have the honor of your Excellency’s favr of the 19th ulto and am glad to find that the State have at length
                            adopted measures for filling their Battalions which you think will prove effectual. You may be assured that every exertion
                            not only of the States immediately interested but of those more at a distance will be necessary to prevent the progress of
                            the Enemys Arms in the quarter where they are now operating—and to which I doubt not but they will transfer the weight of
                            the War—General Phillips has probably before this time made his appearance some where to the southward—he sailed from New
                            York about a fortnight ago with a detachment said to consist of 1500 Men.
                        Should I be furnished with the means I shall not fail to give you every support in my power, but I am sorry
                            to say my prospects of reinforcement to this part of the Army are not flattering. I have only yet recd abt 400 Recruits
                            from all the States to the Eastward of New Jersey. I have the honor to be &c.

                    